UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2240



WALTER N. SHATLEY,

                                                          Petitioner,

          versus


CONSOLIDATION COAL COMPANY; DIRECTOR, OFFICE
OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-959-BLA)


Submitted:   March 28, 2000                 Decided:   April 18, 2000


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter N. Shatley, Petitioner Pro Se. Mary Rich Maloy, JACKSON &
KELLY, Charleston, West Virginia; Patricia May Nece, Edward
Waldman, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter N. Shatley seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 1999).   Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.   Accordingly, we affirm on the reasoning of the

Board.   See Shatley v. Consolidation Coal Co., BRB No. 98-959-BLA,

(B.R.B. April 27, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2